As filed with the Securities and Exchange Commission on May 13, 2011 Securities Act File No.333-162066 Investment Company Act File No.811-22335 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 3 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.5 x (Check appropriate box or boxes) Evermore Funds Trust (Exact Name of Registrant as Specified in Charter) 89 Summit Avenue 3rdFloor Summit, New Jersey 07901 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (908) 378-2880 Eric LeGoff c/o Evermore Funds Trust 89 Summit Avenue 3rdFloor Summit, New Jersey 07901 (Name and Address of Agent for Service) With copies to: Steven R. Howard Howard & Majewski, LLP 20 Blackgum Dr. Monmouth Junction, NJ08852 Approximate date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) oon (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2), of Rule485. If appropriate, check the following box: oThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 3 to the Registration Statement of Evermore Funds Trust on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.5 on FormN-1A filed on April 29, 2011.This PEANo.3 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA Amendment No.2 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 3 to its Registration Statement meets all of the requirements for effectiveness under Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 3 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Summit, and State of New Jersey on the 13th day of May, 2011. Evermore Funds Trust (Registrant) /s/ Salvatore DiFranco Salvatore DiFranco Treasurer and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities indicated on the 13th of May, 2011. SIGNATURE TITLE DATE /s/ Eric LeGoff* Trustee, Chief Executive Officer May 13, 2011 /s/Salvatore DiFranco Treasurer and Chief Financial Officer May 13, 2011 /s/ Stephen Apkon* Trustee May 13, 2011 /s/ Eugene Bebout* Trustee May 13, 2011 /s/ William L. Richter* Trustee May 13, 2011 By: /s/ Salvatore DiFranco Salvatore DiFranco *Attorney-in-Fact pursuant to Powers of Attorney with the Registrant’s Registration Statement on Form N-1A filed on March 1, 2011.
